Citation Nr: 1111910	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  02-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  The Board remanded the claim for additional development in March 2005.

In December 2007, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

In an April 2009 decision, the Board reopened the claim and remanded the underlying service connection claim for additional development.  By an August 2010 rating decision, the Appeals Management Center (AMC) granted service connection for left ear hearing loss, but denied service connection for hearing loss in the right ear.  Accordingly, the only issue still pending before the Board is entitlement to service connection for hearing loss of the right ear.


FINDING OF FACT

The Veteran's current hearing loss of the right ear does not meet the criteria for consideration as a disability for VA purposes.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or aggravated during active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice with respect to the claim of entitlement to service connection for right ear hearing loss was provided to the Veteran in February 2004, prior to the initial adjudication of the merits of his claim in August 2010.  The Veteran was told that it was his responsibility to support the claim with appropriate evidence, and he was provided with the text of the relevant regulations relating to VA's duty to notice and assist.  

The claimant was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  Any questions as to the appropriate disability rating or effective date to be assigned are therefore moot.

Additionally, as in the decision below the Board denies the claim on legal grounds, any other defect with respect to the notice in this case is not prejudicial.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  VA and private treatment records are in the claims folder.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran was afforded a VA examination with respect to this claim in June 2010.  Audiological testing demonstrated that the Veteran's right ear hearing loss did not meet VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385.  There is no indication that the test was performed incorrectly or that the examination was in any respect inadequate.

An additional examination or opinion is not required, because the opinion of record is adequate.  In addition, there is no probative evidence that the claimed disability may be related to service.  The Veteran's service treatment records do not show findings of right ear hearing loss.  He has not reported that right ear hearing loss was present in service, and in contrast to his service-connected left ear hearing loss, he has not reported a continuity of symptoms related to the disability since service.  Additionally, there is no other probative evidence suggesting that his right ear hearing loss is related to noise exposure or other disease or injury in service, nor is there evidence of right ear hearing loss within one year of separation from service.  As there is no evidence of right ear hearing loss in service or for years after service, the Veteran does not assert continuity of symptomatology, and no probative evidence that the claimed disorder may be associated with the appellant's active service; the facts of this case do not meet the criteria to warrant an additional VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For historical purposes, the Veteran filed a claim of entitlement to service connection for hearing loss, specifically alleging that he had hearing loss of the left ear related to exposure to acoustic trauma in service.  In an August 2010 rating decision, the AMC granted service connection for left ear hearing loss, and denied service connection for right ear hearing loss, on the basis that the hearing loss in the right ear did not meet VA criteria for consideration as a disability.  He has not asserted that he has hearing loss of the right ear related to service.  Nevertheless, as his claim was not granted in full, the Board will evaluate whether he is entitled to service connection for right ear hearing loss.

The Veteran's service treatment records show that on examination in January 1969, prior to entry into service, the Veteran reported a history of ear problems, including ear infections with loss of hearing in the left ear.  No problems with the right ear were reported.  Audiometric examination at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
5
0
--
15

The Veteran's minimal hearing loss was not considered disabling and he was admitted for entry into service.

The Veteran did not undergo further audiometric examination until June 1971, when his hearing was tested prior to his separation from active service.  Audiometric examination at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The first post-service clinical evidence pertaining to hearing loss is dated in January 1985.  At that time, the Veteran was found to have normal hearing in the right ear, and mild sloping to severe sensorineural hearing loss in the left ear.

In December 1999, the Veteran was evaluated for complaints of longstanding unilateral left ear hearing loss and tinnitus.  MRI studies were noted to be negative for retrocochlear pathology.  Audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
20
40
55
70
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  The impression was normal hearing in the right ear, and mild to severe sensorineural hearing loss in the left ear.  

In May 2000, the Veteran was again evaluated for complaints of hearing loss and tinnitus.  Audiometric testing at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
20
LEFT
20
40
50
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The impression was normal hearing in the right ear, and mild to severe sensorineural hearing loss in the left ear.  The Veteran was scheduled for an MRI to rule out an acoustic neuroma, given the asymmetry in the hearing loss and unilateral tinnitus.

A June 2000 MRI of the brain was normal; there was no evidence of an acoustic neuroma.  The Veteran was diagnosed with asymmetric hearing loss.  VA clinical records dated in August 2000 show that the Veteran's left ear hearing loss and tinnitus were felt to possibly be secondary to noise-induced trauma.

VA records dated in October 2000 note that the Veteran had mild to moderately severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  These diagnoses were based upon the following audiometric data:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
20
40
55
70
80

A November 2000 audiological progress note indicates that the Veteran was being followed for a history of normal hearing in the right ear, and mild to severe sensorineural hearing loss and severe tinnitus in the left ear.

Subsequent VA clinical records show impressions of sensorineural hearing loss.  In May 2002, VA prescribed the Veteran a hearing aid for his left ear hearing loss.  He did not receive a hearing aid for his right ear.

The Veteran underwent VA audiometric examination in June 2010.  At the time of the examination, the Veteran reported a history of excessive noise exposure in service, as a result of having served in combat in Vietnam.  He reported an incident in 1970 in which a firearm was discharged without notice, close to his left ear.  He denied a post-service history of occupational or recreational noise exposure.  Audiometric testing at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20
LEFT
35
55
75
80
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 32 in the left ear.  The examiner determined that the Veteran had clinically normal hearing in the right ear, and mild sloping to profound sensorineural hearing loss in the left ear.  Based upon a review of the Veteran's records, the examiner determined that it was at least as likely as not that the Veteran's left ear hearing loss and tinnitus were related to his active service.  He did not offer an opinion with respect to the Veteran's clinically normal right ear hearing.

There are no other post-service treatment records pertaining to complaints of hearing loss.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, on no occasion has audiological testing of the right ear revealed thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or more, or thresholds of 26 decibels for at least three of these frequencies.  Additionally, on no occasion has the Veteran's speech recognition scores using the Maryland CNC Test been less than 94 percent.  Thus, the Board finds that his hearing loss of the right ear does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385.  Accordingly, service connection for hearing loss of the right ear is not warranted.

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the absence of competent evidence that the Veteran currently has hearing loss of the right ear to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for hearing loss of the right ear must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


